

116 HR 663 IH: Burn Pits Accountability Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 663IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Ms. Gabbard (for herself, Mr. Mast, Mr. Bacon, Mr. Banks, Mrs. Beatty, Mr. Bergman, Mr. Byrne, Mr. Cárdenas, Ms. Clarke of New York, Mr. Rodney Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeLauro, Mrs. Demings, Mr. Deutch, Mrs. Dingell, Mr. Engel, Mr. Espaillat, Mr. Fitzpatrick, Mr. Fleischmann, Mr. Fortenberry, Mr. Foster, Mr. Gaetz, Mr. Garamendi, Mr. Gianforte, Mr. Gonzalez of Texas, Miss González-Colón of Puerto Rico, Mr. Green of Texas, Mr. Griffith, Mr. Harder of California, Mrs. Hartzler, Mr. Hastings, Mrs. Hayes, Mr. Holding, Mr. Johnson of Georgia, Mr. Jones, Ms. Kaptur, Mr. Katko, Mr. Khanna, Mr. Kilmer, Mr. Kind, Mr. King of Iowa, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Lamborn, Mrs. Lee of Nevada, Mrs. Lowey, Mrs. Luria, Mrs. Carolyn B. Maloney of New York, Mr. Marino, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Moulton, Mrs. Napolitano, Mr. Norman, Ms. Norton, Mr. Panetta, Mr. Payne, Ms. Pingree, Mr. Pocan, Mrs. Radewagen, Mr. Rose of New York, Ms. Roybal-Allard, Mr. Ryan, Mr. Rutherford, Mr. Sablan, Mr. Schrader, Mr. Sensenbrenner, Mr. Sherman, Mr. Smith of Missouri, Mr. Soto, Mr. Tipton, Mrs. Torres of California, Mr. Vela, Ms. Velázquez, Mrs. Walorski, Mr. Welch, Ms. Wilson of Florida, Mr. Rush, Ms. Lofgren, Mr. Collins of New York, Mr. Cohen, Mr. Bishop of Georgia, and Mr. Green of Tennessee) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to include in periodic health assessments, separation history and physical examinations, and other assessments an evaluation of whether a member of the Armed Forces has been exposed to open burn pits or toxic airborne chemicals, and for other purposes. 
1.Short titleThis Act may be cited as the Burn Pits Accountability Act. 2.Exposure to open burn pits and toxic airborne chemicals as part of periodic health assessments and other physical examinations (a)Periodic health assessmentThe Secretary of Defense shall ensure that any periodic health assessment provided to members of the Armed Forces includes an evaluation of whether the member has been— 
(1)based or stationed at a location where an open burn pit was used; or (2)exposed to toxic airborne chemicals, including any information recorded as part of the Airborne Hazards and Open Burn Pit Registry. 
(b)Separation history and physical examinationsSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:  (C)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was— 
(i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or (ii)exposed to toxic airborne chemicals, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201.. 
(c)Deployment assessmentsSection 1074f(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:  (D)An assessment of whether the member was— 
(i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or (ii)exposed to toxic airborne chemicals, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201.. 
(d)Sharing of information 
(1)DOD–VAThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of covered evaluations regarding the exposure by a member of the Armed Forces to toxic airborne chemicals. (2)RegistryIf a covered evaluation of a member of the Armed Forces establishes that the member was based or stationed at a location where an open burn pit was used, or the member was exposed to toxic airborne chemicals, the member shall be enrolled in the Airborne Hazards and Open Burn Pit Registry, unless the member elects to not so enroll. 
(e)Rule of constructionNothing in this section may be construed to preclude eligibility for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the open burn pit exposure history of a veteran not being recorded in a covered evaluation. (f)DefinitionsIn this section: 
(1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (2)The term covered evaluation means— 
(A)a periodic health assessment conducted in accordance with subsection (a); (B)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by this section; and 
(C)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by this section. (3)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). 
